This opinion is subject to administrative correction before final disposition.




                                 Before
                   GASTON, STEWART, and ATTANASIO
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Jorge A. GRADIZ, Jr.
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                               No. 202000183

                              Decided: 7 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Jeffrey V. Munoz

   Sentence adjudged 29 May 2020 by a general court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for 18 months, and a bad-conduct dis-
   charge. 1

                             For Appellant:
            Lieutenant Commander Shawn K. Collins, JAGC, USN




   1 In taking action on the case, the convening authority purported to “waive” the
execution of adjudged and automatic reduction in rank.
                United States v. Gradiz, NMCCA No. 202000183
                              Opinion of the Court

                                   For Appellee:
                                Brian K. Keller, Esq.

                            _________________________

         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.

                            _________________________

PER CURIAM:
    A general court-martial consisting of a military judge sitting alone con-
victed Appellant, in accordance with his pleas, of one specification of willfully
disobeying a superior commissioned officer and two specifications of assault
consummated by a battery upon an intimate partner, in violation of Articles
90 and 128, Uniform Code of Military Justice [UCMJ], 10 U.S.C. §§ 890, 928.
The military judge sentenced Appellant to reduction to E-1, confinement for
18 months, and a bad-conduct discharge.
    This case was submitted without assignment of error, but after carefully
considering the record of trial, we now set aside the Convening Authority
Action and remand for new post-trial processing due to a material ambiguity
in the Convening Authority Action.
   The Convening Authority Action of 29 June 2020 provided, in pertinent
part: “[t]he sentence is approved as adjudged except . . . [t]he execution of
adjudged and automatic reduction in rank is waived.” (emphasis added). 2
   We find the convening authority’s purported action to “waive” the ad-
judged reduction in pay grade is an ultra vires action with no basis in law. 3



    2 The convening authority also waived automatic forfeitures in favor of Appel-
lant’s dependents.
    3  The convening authority’s purported waiver of the automatic reduction in
grade, irrespective of whether such waiver was authorized, is also a legal nullity, but
in no need of correction, as automatic reduction is not authorized for “[a]ny conviction
for an offense committed on or after 1 January 2019 and before the President has
delegated authority to the Secretary to establish conditions for automatic reduc-
tions.” Sec’y of the Navy, All Dep’t. Admin. Message 072/19, Interim Change to the
Manual of the Judge Advocate General, para. 1.b. (Nov. 20, 2019) [ALNAV 072/19];
see also UCMJ art. 58a; Dep’t of the Navy, Judge Advocate General Instr. 5800.7F,
Manual of the Judge Advocate General, para. 0153.e (Ch. 3, Mar. 30, 2020). Appellant



                                           2
                 United States v. Gradiz, NMCCA No. 202000183
                               Opinion of the Court

Pursuant to Rule for Courts-Martial [R.C.M.] 1109(c)(5), the convening
authority is authorized to “reduce, commute, or suspend, in whole or in part,”
an adjudged reduction in pay grade. However, instead of using one of these
terms of art to take one of these permissible actions, the Convening Authority
Action uses the term, “waiver,” which is an authorized means of sentence
relief only as it relates to those automatic forfeitures of pay and allowances
mandated by Article 58b, Uniform Code of Military Justice [UCMJ]. 4 While it
seems clear that the convening authority intended to grant some type of
clemency regarding the reduction in grade, 5 the action’s irregular word choice
confounds the convening authority’s precise intent (i.e., disapproval,
suspension, commutation, etc.).
    The related post-trial documents further confuse the convening authori-
ty’s intent. The Defense’s clemency submission made no mention of the
adjudged reduction in grade (requesting only waiver of automatic forfei-
tures). 6 Nevertheless, prior to taking action, the convening authority
responded, “[the Defense’s clemency] request . . . for waiver of the execution
of adjudged and automatic reduction in rank is approved,” 7 thereby purport-
ing to approve a request the Defense never made.
    Recognizing the error in the Convening Authority Action, the military
judge correctly noted in the Entry of Judgment that “neither automatic
reduction in rank nor waiver of reduction in rank is authorized.” However, for
reasons not revealed in the record, the military judge apparently declined to
order further proceedings to clarify or correct the Convening Authority
Action. See R.C.M. 1104 (authorizing the military judge sua sponte to direct a
post-trial Article 39(a) session to address incompleteness, irregularity, or
error in the Convening Authority Action; and empowering the military judge
to return the action to the convening authority for correction or, with the
parties’ agreement, to correct the action in the Entry of Judgment).




committed his offenses after 1 January 2019 and, at present, the President has not
delegated the aforementioned authority to the Secretary.
   4 See UCMJ art. 58b (stating “the convening authority . . . may waive any or all of
the forfeitures of pay and allowances required by subsection (a) for a period not to
exceed six months”) (emphasis added).
   5  In taking action on the case, the convening authority explained, “I am taking
this action in order to provide for the welfare of [Appellant’s dependents].”
   6   Defense Clemency Request of 4 June 2020.
   7   Convening Authority Reply to Defense Clemency Request of 11 June 2020.




                                          3
              United States v. Gradiz, NMCCA No. 202000183
                            Opinion of the Court

   We are therefore left with a materially ambiguous Convening Authority
Action whose meaning we cannot discern with any degree of confidence.
Consequently, we must remand to afford the convening authority another
opportunity to take clear and unambiguous action using the terms of art
provided in the R.C.M. See United States v. Politte, 63 M.J. 24, 26 (C.A.A.F.
2006) (stressing requirement for a clear and unambiguous Convening
Authority Action).
   We have frequently urged scrupulous attention to detail concerning all
aspects of the post-trial process. See, e.g., United States v. Norris, No.
201900289, 2020 CCA LEXIS 139 (N-M. Ct. Crim. App. Apr. 30, 2020)
(unpublished order); United States v. Allison, No. 201800251, 2020 CCA
Lexis 111 (N-M. Ct. Crim. App. Apr. 8. 2020) (unpublished order); United
States v. Stromer, No. 201800320, 2019 CCA LEXIS 134 (N-M. Ct. Crim. App.
Mar. 26, 2019) (unpublished). We must reiterate that urging.
    Accordingly, the Convening Authority Action and Entry of Judgment are
SET ASIDE. The record of trial is returned to the Judge Advocate General
for remand to an appropriate convening authority to re-accomplish the
Convening Authority Action in compliance with R.C.M. 1109. Thereafter, the
record will be forwarded to the Navy-Marine Corps Chief Trial Judge to
detail a military judge to re-accomplish the Entry of Judgment in accordance
with R.C.M. 1111. Finally, the record will be returned to this Court for
completion of appellate review.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     4